Title: Orderly Book, 1 November 1758
From: Washington, George
To: 



[1 November 1758]

Loyal Hannon Wednesday Novr 1 1758
G. O.
Parole Marlboraugh
Field Officer for to morrow Lt Colo. Dagworthy.
Adjutant for to morrow 2d B. Pensilvanis.
The Commanding Officer of each Corps to Cause a proper place to be made for the makg of Cartridg[e]s In and to employ a number of hands in that Duty till they have got the whole Compleated.
His Honour the Goverr Fauquire has been pleasd to appoint Ens. Speak and Woodford to the ranks of Lieuts. & to appoint Waltr Cunningham and Wm Cock Gentlemen Volunteers to be Ensigns in the above Regimt and they are to be Obey’d Accordingly.
Lt Woodford & Ens. Cock is to do duty in Capt. Robt Stewarts Company untill further orders, & Lt Speak in Capt. Bullitts Compy and Ens. Cunningham in Capt. Waggoners.
No Company is to have more than 4 Serjts & 4 Corporals & those now Acting in that Capacity if they dont exceed that number they are Confirm’d.
Ezechael Richardson is appointed Serjt in the Colo.[’s] Company.
